Citation Nr: 1755009	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to July 5, 2017 and 20 percent from July 5, 2017, for osteoarthritis and degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in June 2016, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

An August 2017 rating decision increased the right knee evaluation to 20 percent, effective July 5, 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to July 5, 2017, the weight of the evidence is against finding the overall disability picture for the right knee manifested by flexion limited to 30 degrees or extension limited to 15 degrees.

2.  For the period beginning July 5, 2017, the evidence does not show flexion limited to 15 degrees or extension limited to 20 degrees with respect to the right knee.


CONCLUSION OF LAW

1.  For the period prior to July 5, 2017, the criteria for rating in excess of 10 percent for osteoarthritis and degenerative joint disease of the right knee have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5010-5261 (2017).

2.  For the period beginning July 5, 2017, the criteria for rating in excess of 20 percent for osteoarthritis and degenerative joint disease of the right knee have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5010-5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

The VA provided the Veteran with a notice letter in January 2012.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in February 2012, August 2016, and July 2017.

Given the above, the Board will proceed to the merits of the appeal.

Rating Analysis

The Veteran contends that his knee disability is more severe than the ratings assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

VA is to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016) (stating that "the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements"); 38 C.F.R. § 4.59.

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  

A zero, non-compensable rating is warranted where flexion is limited to 60 degrees and a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for mild impairment, 20 percent rating is warranted for moderate impairment, and a maximum, 30 percent rating is warranted for severe impairment from recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5262, 20, 30, and 40 percent ratings are warranted for malunion of the tibia and fibula with moderate knee or ankle disability, marked knee or ankle disability, and nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  Finally, ratings from 30 to 60 are available for ankylosis of the knee joint.  38 C.F.R. § 4.71a, DC 5256.

A claimant who had both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

A February 2012 VA examination shows a diagnosis of right knee osteoarthritis.  The Veteran reported flare-ups with activity and during prolonged standing and walking.  He used a cane.  Range of motion for the right knee was flexion to 110 degrees, with objective evidence of painful motion at 90 degrees.  Extension was to 10 degrees.  There was no additional loss of range of motion after repetitive-use testing.  He did have less movement than normal, pain on movement, and interference with sitting, standing, and weight bearing after repetitive testing.  There was no patellar subluxation or meniscal condition.  Muscle strength and joint stability were normal.  2/25/2012 VA Examination.

At his hearing in April 2016, the Veteran reported that his knee had worsened since his last examination.  He could not ascend a flight of stairs or run, and needed help getting in and out of vehicles.  He could only walk a couple of blocks before he started having knee pain.  He received injections every six months for five weeks in a row for the pain.  He also reported that his knee is unstable and he frequently could not lift his feet and stumbled.  4/14/2016 Hearing Testimony, at 2-8.

At an August 2016 VA examination, the Veteran reported pain to the lateral and front knee and stated that medication and knee injections gave him pain relief.  He had flare-ups seven days a week that lasted three hours.  He could not stand for long periods of time or walk for fifty feet without pain.  The examiner recorded full extension, flexion to 90 degrees, pain on examination, localized tenderness, and crepitus.  There was no functional loss after repetitive use testing.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time or flare-ups.  Muscle strength was normal.  There was no atrophy, no ankyloses, and no meniscus condition.  There was no history of recurrent subluxation or patellar dislocation.  Joint stability testing was normal.  He occasionally used a cane for walking.  8/17/2016 C&P Examination.

Medical treatment records note the Veteran received Hyalgan injections in each knee.  In January 2015 and November 2016, he was noted to have antalgic gait and ambulated with cane.  No swelling or palpable effusion was noted.  Active and passive range of motion (ROM) was 0 to 90 degrees.  Patellofemoral crepitus and grinding were noted with flexion and extension.  Normal strength in flexion and extension were noted.  3/15/2017 CAPRI, at 23-26, 218.

A July 2017 VA examination, recorded normal extension and flexion to 30 degrees. The Veteran reported being unable to run, stoop, or walk short distances without his cane.  Pain was noted on examination.  After repetitive testing, additional functional loss included pain and lack of endurance.  The examiner could not determine if pain, weakness, fatigability, or incoordination limited functional ability over time.  It was explained that the examiner was unable to make a determination or estimate ROM without speculating because the Veteran was afraid to fall and therefore did not walk for long distances or any other exertion that would provide an answer for limitation.  Functional ability during flare-ups was limited by pain, weakness, and lack of endurance.  The Veteran reported that his pain was at its worst upon waking in the morning and after sitting for long periods of time.  He had a difficult time getting up from chairs.  Additionally, there was swelling without effusion, and interference with standing.  There was right calf atrophy with the normal side measuring 13.5 centimeters and the atrophied side measured 12.5 centimeters.  Strength during extension was normal and 3/5 during flexion.  No crepitus, ankyloses, recurrent patellar dislocation, or meniscus condition were shown, and there was no history of recurrent subluxation.  Joint stability testing was normal.  He used a wheelchair occasionally for such things as grocery shopping and he used a cane daily.  7/27/2017 C&P Examination.

As stated above, the Veteran has been rated at ten percent for the period prior to July 5, 2017.  The evidence does not show flexion limited to 30 degrees or extension limited to 15 degrees to warrant a higher rating than the ten percent assigned.  The February 2012 VA examination recorded flexion to 110 degrees and extension to 10 degrees.  The August 2016 VA examination recorded normal extension and flexion limited to 90 degrees.  Medical treatment notes from January 2015 and November 2016 also show normal extension and flexion to 90 degrees.  He reported pain during prolonged standing and walking.  During this time period, the pain, weakness, and functional impact of the knee were considered in awarding the 10 percent rating.  Given his level of motion, a rating in excess of 10 percent for limitation of flexion or extension is not warranted.  See 38 C.F.R. § 4.71a, DC 5260, 5261.

For the period after July 5, 2017, the weight of the evidence is against finding the overall disability picture for the right knee satisfied the criteria for ratings in excess of 20 percent for limited flexion or compensable ratings for limitation of extension.  To warrant a higher rating, flexion must be limited to 15 degrees or extension limited to 20 degrees.  The VA examination in July 2017 recorded normal extension and flexion to 30 degrees.  As such, given his level of motion, a rating in excess of 20 percent for limitation of flexion or extension is not warranted.   

The August 2016 examiner concluded that there was no functional loss after repetitive use or flare-ups.  The July 2017 examiner explained that it would be speculative to opine on the extent of degrees of impairment of the Veteran's knee without observation because the Veteran could not speak to certain activities as he avoided them for fear of falling.  It does not appear that additional development, to include seeking an addendum opinion from the same examiner or another individual would yield any useful information; it would seemingly remain speculative to comment on the severity of symptoms during an unobserved period of flare up.  Thus, additional development would likely only serve to delay the adjudication of the claim and provide no meaningful benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As such, the evidence does not support a higher rating under DC 5260.  Also, a separate rating under DC 5261 is not warranted, as the evidence shows normal extension in medical treatment records and the VA examinations in August 2016 and July 2017.

The Veteran also reported instability in his right knee, causing him to stumble and adding that knee instability has become a bigger issue over time.  The medical evidence, unfortunately, fails to corroborate the Veteran's statements.  Rather, all VA examinations show normal knee stability, with no history or signs of instability or subluxation.  These objective findings are more probative than the Veteran's assertion that his knee is unstable.  The objective evidence contradicts this assertion.  Therefore, a separate rating for instability under DC 5257 is not warranted.  

Ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage or meniscus), DC 5259 (symptomatic removal of semilunar cartilage or meniscus), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, the evidence does not establish any such impairment that is connected to the service-connected right knee disability.  Moreover, the Veteran's knee symptoms, specifically, his joint pain on motion and associated functional limitations, are contemplated by the currently assigned rating of 20 percent for painful motion.  This includes consideration of additional impairment during flare-ups or with repetitive use due to pain or other factors, such as decreased endurance and weakness due to symptoms such as atrophy and swelling, per DeLuca and Mitchell.  

In sum, the preponderance of the evidence is against a rating higher than 10 percent before July 5, 2017 and 20 percent after July 5, 2017.  As such, the benefit of the doubt doctrine does not apply, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 10 percent prior to July 5, 2017 and 20 percent from July 5, 2017, for osteoarthritis and degenerative joint disease of the right knee is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


